The plaintiff was summoned to serve on a coroner's inquest, and being a doctor of medicine, presented an account claiming pay as doctor and juror. There was no trial of the facts, which were disputed, in the Superior Court. His Honor disallowed the doctor's bill, but rendered judgment for two dollars, and the defendant appealed.
The only question made in this cause is whether a person summoned by a coroner as a juror upon an inquest and who attends and serves, is entitled to be paid for such services.
Under the old system the fees of the coroner and the physician were provided for, but no fees were allowed the jurors. In the case of forcible entry and detainer the Act makes no provision for the payment of the jurors and witnesses. In the case of a jury of view where a party claimed damages for overflowing land by the erection of a mill-dam, Rev. Code, Ch. 71, sec. 15, provides that the jurors shall receive 80 cents per day and mileage. But we know of no other Act providing for *Page 532 
the payment of jurors, except for sitting at Court. It is contended that the Act of 1868'-69, chap. 279, sub-chap. 9, sec. 1, 2, 3, entitles the plaintiff to pay for attending as a juror, when summoned upon an inquest by a coroner.
We do not think so. The Act is manifestly intended for the payment of jurors attending the Superior Courts, and has no reference to jurors attending inquests upon a summons of a coroner. The law in that respect remains as before the adoption of our present system.
There was error in rendering judgment for the plaintiff for two dollars.
This will be certified.
PER CURIAM.                     Judgment reversed.